Case 5:20-cv-01629-TAD-KLH Document 1 Filed 12/14/20 Page 1 of 6 PageID #: 1




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION


REKECIA HOWARD                               §   DOCKET NO.:

VERSUS                                        § JUDGE

BROOKSHIRE GROCERY COMPANY                    § MAGISTRATE JUDGE



                                NOTICE OF REMOVAL


      NOW INTO COURT, through undersigned counsel, comes BROOKSHIRE

GROCERY COMPANY, defendant herein, who, respectfully represents that:

                                            1.

      Plaintiff, REKECIA HOWARD, has asserted a civil cause of action against

BROOKSHIRE GROCERY COMPANY seeking to recover damages for personal injuries

allegedly sustained as a result of a slip and fall which allegedly occurred on or about

February 10, 2020, in Mansfield, Desoto Parish, Louisiana.

                                            2.

      Defendant, BROOKSHIRE GROCERY COMPANY, is incorporated in the State of

Texas, and its principal place of business is in the State of Texas.




                                           -1-
Case 5:20-cv-01629-TAD-KLH Document 1 Filed 12/14/20 Page 2 of 6 PageID #: 2




                                               3.

       Plaintiff, REKECIA HOWARD, is a domiciliary of the Parish of Desoto, State of

Louisiana.

                                               4.

       The Petition for Damages of REKECIA HOWARD was filed in the Forty-Second

Judicial District Court, Desoto Parish, Louisiana, on November 17, 2020. A copy of the

Petition is attached hereto as Exhibit “A”.

                                               5.

       Although no responsive pleadings have been filed in the state court proceeding,

undersigned counsel does represent BROOKSHIRE GROCERY COMPANY, the

defendant named in this case.

                                               6.

       Article 893 A(1) of the Louisiana Code of Civil Procedure provides:

       No specific monetary amount of damages shall be included in the allegations
       or prayer for relief of any original, amended or incidental demand. The prayer
       for relief shall be for such damages as are reasonable in the premises except
       that if a specific amount of damages is necessary to establish jurisdiction of
       the court, the right to a jury trial, the lack of jurisdiction of federal courts due
       to insufficiency of damages, or for other purposes, a general allegation that
       the claim exceeds or is less than the requisite amount is required. By
       interrogatory, an opposing party may seek specification of the amount sought
       as damages, and the response may thereafter be supplemented as
       appropriate.




                                               -2-
Case 5:20-cv-01629-TAD-KLH Document 1 Filed 12/14/20 Page 3 of 6 PageID #: 3




                                             7.

       Despite the mandate of Article 893 A(1) as set forth above, plaintiff made no

allegation in the Petition regarding the amount in controversy. Specifically, there was no

reference to the $75,000.00 threshold necessary for removal of the state court action to

federal court under 28 U.S.C. Section 1332(a). Thus, the amount in controversy is not

ascertainable based on the Petition filed on behalf of plaintiff.

                                             8.

       Plaintiff does itemize damages in Article X of the Petition as follows:

              A. Past physical pain, suffering and discomfort;

              B. Past mental anguish, aggravation and annoyance;

              C. Disability;

              D. Future physical pain, suffering and discomfort;

              E. Future mental anguish, aggravation and annoyance;

              F. Past medical expenses;

              G. Future medical expenses;

              H. Loss of Enjoyment of Life

              I. Loss of use and/or function of parts of their body

              J. Bodily disability

              K. Impairment of psychological functioning;

              L. Disability from engaging in recreation;


                                             -3-
Case 5:20-cv-01629-TAD-KLH Document 1 Filed 12/14/20 Page 4 of 6 PageID #: 4




             M. Destruction of earning capacity; and

             N. Any and all other damages proven at a trial of this matter

                                            9.

      Prior to filing the suit, counsel for plaintiff did forward to BROOKSHIRE GROCERY

COMPANY medical records regarding treatment of plaintiff. Those records show treatment

for complaints of low back pain and right knee pain. The records include a diagnosis of an

acute medial meniscal tear as well as a statement that plaintiff would “likely” need

arthroscopic treatment. A copy of the medical records provided by counsel for plaintiff to

BROOKSHIRE GROCERY COMPANY are attached hereto as Exhibit “B”. Those copies

have been redacted pursuant to Rule 5.2(a) of the Federal Rules of Civil Procedure.

                                           10.

      Counsel for plaintiff also forwarded a letter to BROOKSHIRE GROCERY

COMPANY prior to filing suit advising that plaintiff had been recommended for right knee

surgery. A copy of that letter is attached hereto as Exhibit “C”. Additionally, Gregory C.

Chiartano one of the counsel representing plaintiff has orally advised undersigned counsel

for BROOKSHIRE GROCERY COMPANY that Ms. Howard did in fact subsequently

undergo surgery on her right knee.

                                           11.

      There is complete diversity of citizenship between the plaintiff and defendant.




                                           -4-
Case 5:20-cv-01629-TAD-KLH Document 1 Filed 12/14/20 Page 5 of 6 PageID #: 5




                                              12.

       BROOKSHIRE GROCERY COMPANY was served with plaintiff’s Petition for

Damages through its agent for service of process, CT Corporation, on November 24, 2020.

                                              13.

       This Removal is timely in that it is filed within thirty days from service of the Petition

on BROOKSHIRE GROCERY COMPANY.

                                              14.

       Pursuant to 28 U.S.C. Section 1332(a), this court has original jurisdiction over this

matter.

                                              15.

       This matter is properly removable to the Western District of Louisiana, Shreveport

Division, from the state court in Desoto Parish, Louisiana.

                                              16.

       Upon filing of this Notice of Removal, BROOKSHIRE GROCERY COMPANY will

give written notice to plaintiff and will file a copy of the Notice of Removal with the Clerk of

Court of the Forty-Second Judicial District Court for the Parish of Desoto.



       WHEREFORE, BROOKSHIRE GROCERY COMPANY prays that this Notice of

Removal be deemed good and sufficient and that the suit entitled “Rekecia Howard v.

Brookshire Grocery Company,” Number 81786 on the docket of the Forty-Second Judicial

                                              -5-
Case 5:20-cv-01629-TAD-KLH Document 1 Filed 12/14/20 Page 6 of 6 PageID #: 6




District Court, Desoto Parish, Louisiana, shall be removed to this Court and that the Forty-

Second Judicial District Court, Desoto Parish, Louisiana, case shall proceed no further

therein, unless the case is remanded.



                                    Respectfully submitted,

                                    LUNN IRION LAW FIRM LLC

P.O. Box 1534
Shreveport, LA 71165-1534           By:        S/ James A. Mijalis
Phone: (318) 222-0665                        JAMES A. MIJALIS
Fax: (318) 220-3265                          Bar No. 17057
Email: jam@lunnirion.com            ATTORNEYS FOR DEFENDANTS, BROOKSHIRE
                                    GROCERY COMPANY



                                       CERTIFICATE

       I HEREBY CERTIFY that on December 14, 2020, a copy of the foregoing Notice of

Removal was filed electronically with the Clerk of Court using the CM/ECF system. Notice

of this filing will be sent to Mr. Kurt A. Offner by operation of the court’s electronic filing

system and via email.

                                                              S/ James A. Mijalis
                                                              OF COUNSEL




                                              -6-
